            Case 1:20-cr-00040-BAH Document 40 Filed 05/26/20 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                            )     CRIMINAL NO.: 20-040 (BAH)
                                                      )
            v.                                        )
                                                      )
  JESSICA OSEGUERA GONZALEZ,                          )
                                                      )
                                                      )
                           Defendant.                 )

                                 JOINT PROPOSED SCHEDULE

        The United States and Defendant Jessica Oseguera Gonzalez, through undersigned

counsel, respectfully submit this response to the Court’s May 19, 2020 Minute Order (“Minute

Order”) directing the parties to file a proposed schedule for trial and certain pretrial dates. The

parties have conferred and propose the following schedule, subject to the parties’ respective

positions noted thereafter:

                 Next Status Conference: June 30, 2020 (afternoon) 1

                 Pretrial Motions: October 5, 2020 (motions), 2 November 2, 2020
                 (responses), November 16, 2020 (replies)

                 Pretrial Conference: November 30, 2020

                 Trial: December 14, 2020

        From the government’s perspective, this proposed schedule is contingent upon prompt

resolution of the outstanding issues described in the government’s Motion to Exclude Time (Dkt.



        1
           Counsel for Jessica Gonzalez has a sentencing hearing set for 10 a.m. on June 30, 2020 in United
States v. Tarek Abou-Khatwa, a/k/a Dean Addem, Case No. 18-cr-0067 (TSC), before the Honorable Tanya
S. Chutkan. Counsel, therefore, requests that the Status Conference in this matter be set for the afternoon
of June 30, 2020, at a time convenient to the Court.
        2
          Counsel for Ms. Gonzalez requests that this Pretrial Motions deadline apply to her filing of a
Motion for a Bill of Particulars, and any opposition to the government’s Motion for Pretrial Conference
Pursuant to the Classified Information Procedures Act and Memorandum in Support Thereof (Dkt. No. 39).
          Case 1:20-cr-00040-BAH Document 40 Filed 05/26/20 Page 2 of 2



No. 35) and discussed in more detail at the hearing on that motion held on May 19, 2020. Namely,

adherence to this schedule will require (1) resolution of potential CIPA issues, and (2) receipt of

the outstanding MLAT materials requested from Mexico. Additionally, this proposed schedule

assumes that the various travel restrictions and other substantial limitations occasioned by the

COVID-19 pandemic will not meaningfully interfere with the parties’ ability to prepare for trial.

       Ms. Gonzalez understands the Court’s rulings regarding the CIPA and MLAT issues, but

requests the Court set a discovery deadline, to which the government must adhere, in advance of

the pretrial motions deadline in this case. A discovery deadline will allow Ms. Gonzalez an

opportunity to review the government’s discovery prior to filing any pretrial motions. Ms.

Gonzalez continues to assert her rights under the Speedy Trial Act.

       Respectfully submitted this 26th day of May, 2020.

 McCool Law PLLC                                    Marlon Cobar, Acting Chief
                                                    Narcotic and Dangerous Drug Section
 /s/ Steven McCool                                  Criminal Division
 Steven McCool                                      U.S. Department of Justice
 Julia Coleman
                                                    /s/ Brett Reynolds
 McCool Law PLLC                                    Brett Reynolds
 1776 K Street NW, Ste. 200                         Kaitlin Sahni
 Washington, D.C. 20006                             Kate Naseef
 (202) 450-3370
 smccool@mccoollawpllc.com                          Narcotic and Dangerous Drug Section
                                                    Criminal Division
                                                    U.S. Department of Justice
                                                    145 N Street NE, 2nd Floor East
                                                    Washington, D.C. 20530
                                                    (202) 598-2950
                                                    brett.reynolds@usdoj.gov




                                                2
